DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s RCE with amendment and arguments filed 06/07/2022.
Status of Claims 
	In applicant' s amendments, claims 1-6, and 19 were cancelled, and claims 17-18 were amended. Claims 17-18 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(A) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  
Claim Objections
The following claims are objected to because of the following informalities:  Appropriate correction is required.
Claim 17, line 5: amend “a user” to ---the user---.
Claim 17, line 13: amend “a user’s hips” to ---the user’s hips---.
Claim 18, line 1: amend “a user” to ---the user---.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17, lines 8, 10 recite: “the broadest area of the hips and below the waist”.  The specifications recite that the belt is secured around the “hip region” but does not describe securing the belt about a specific region, a “broadest area”, of the hip region. Figure 5 of applicant’s invention shows the belt in the waist region/hip region but does not specifically show the belt on the broadest area of the hips. The specifications recite that the belt is secured around the “hip region” and does not specify that the belt is below the waist. Figure 5 of applicant’s invention shows the belt in the waist region/hip region but does not specifically show the belt below the waist. Applicant is suggested to amend limitation to ---the broad area of the hips and near the waist of the user---.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 17, lines 8, 10 recite: “the broadest area of the hips and below the waist of the user”.  There is a lack of antecedent basis for this limitation within the claim. Applicant amended earlier recitations of the limitation to recite “broad area”. Applicant is suggested to amend the limitation to ---the broad area of the hips and near the waist of the user---.
Claim 17, line lines 9-12: recites “an anchor for attached a distal end of the resistance band to a support” and “wherein the anchor comprises a heavy-duty foam and is configured for being trapped on an opposite side of a closed door from the user”. The claim is rendered indefinite as it is unclear if the support and the opposite side of the closed door are the same limitation or if the foam and the support are the same limitation. Applicant is suggested to include the limitation ---wherein the support is a closed door--- and to amend line 12 to ---an opposite side of the closed door---.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 5209482 A (Hopfer) in view of US 20140200499 A1 (Champion). 
Regarding Independent Claim 1, Hopfer discloses a method of strengthening the hips of a user (See Figures 12-15 for user), comprising the steps of providing:
a belt (waist belt 40) adapted for being tightly secured around a broad area of the hips and near a waist of a user (“the belt 41 is securely fastened about the waist of the user as illustrated in dashed outline” Col. 4, lines 2-4; see Figure 11 wherein the belt 40 is secured near the waist and around a broad portion of the user’s hips);
	a resistance band (variable resistance means 20, Col. 3, lines 1-15 below; means 20 is in the form of flex tubing) having a first predetermined level of resistance (Col. 3, lines 8-11 below; resistance means 20 has a strength value) and adapted to be attached to the belt at a position wherein the resistance band resides proximate at the broad area of the hips and near the waist of the user (in as much as applicant has shown, see Figure 12 for the resistance means 20 attached to the belt proximate to the broad area of the hips and near the waist); 

    PNG
    media_image1.png
    298
    447
    media_image1.png
    Greyscale

Col. 3, lines 1-15
an anchor (anchor means 10 comprising stop means 12, Figure 3) for attaching a distal end of the resistance band to a support (door 31, see Figure 12) generally at a level with the broad area of the hips and near the waist of the user (a portion of the door is near the waist of the user and at level with the broad area of the hips); 
wherein the anchor is configured to be trapped on an opposite side of a closed door from the user (see Figure 10 wherein the stop means 12 is trapped between the door 31 and a door stop 34 on an opposite side of the door to the user, see Figure 12); 

    PNG
    media_image2.png
    353
    322
    media_image2.png
    Greyscale

Figure 10: Hopfer
securing the belt around a user’s hips at a level with the broad area of the hips and near the waist of the user (“the belt 41 is securely fastened about the waist of the user as illustrated in dashed outline” Col. 4, lines 2-4 see Figure 11 wherein the belt 40 is secured near the waist and around the broad portion of the user’s hips);
trapping the anchor on the opposite side of the closed door (see Figure 12; anchor means 10 is between the door and door frame on the opposite side of the door relative to the user);  
	moving the belt to a position placing the resistance band under tension, and (“kept taunt” Col. 5, lines 12-13 below); 

    PNG
    media_image3.png
    105
    455
    media_image3.png
    Greyscale

Col. 5, lines 9-13
	rotating the hips repeatedly over a period of time and at intervals sufficient to achieve a strengthening training effect (Col. 5, lines 13-25 below; the user rotates to practice their golf swing a series of times to strengthen the muscles, the hip and legs muscles are being strengthened). 

    PNG
    media_image4.png
    251
    464
    media_image4.png
    Greyscale

Col. 5, lines 13-25
	Hopfer discloses the invention as substantially claimed, see above. Hopfer does not disclose wherein the anchor comprises a heavy-duty foam.
	Champion teaches an analogous exercise device solving the same issue of trapping an anchor between a door and a door frame on an opposite side of the door relative to a user (see Figure 18A) comprising a belt (belt 20); a band (anchor strap 40) attached to the belt (see Figure 18A);  
	And an anchor (anchor 44) for attaching a distal end of the band to a support (door 4), wherein the anchor comprises a heavy-duty foam (“the anchor member can be a substantially round or flat bar or crescent-shaped member made of any rigid material such as foam, wood, metal or plastic” ¶ 70; in as much as applicant has shown the foam is a heavy duty foam) and is configured for being trapped on an opposite side of a closed door from the user (see Figure 18A wherein the anchor 44 is trapped between the door 4 and door frame on the opposite side of the door relative to the user).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Hopfer’s anchor with a heavy-duty foam, as taught by Champion, in order to improve the strength and rigidity of the anchor strap (¶ 70).
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 5209482 A (Hopfer) in view of US 20140200499 A1 (Champion) in further view of US 20060084556 A1 (Payne).
	Regarding Claim 18, Hopfer in view of Champion discloses the method of strengthening the hips as substantially claimed, see above. Hopfer further discloses that the variable resistance means can be changed to vary the strength needed to pull the tubing (Col. 3, lines 5-15 above). 

    PNG
    media_image1.png
    298
    447
    media_image1.png
    Greyscale

Col. 3, lines 1-15
	Hopfer does not disclose when the hips have reached a level of greater strength, removing the resistance band from attachment with the belt; attaching a resistance band having a second, greater, level of resistance to the belt, and rotating the hips repeatedly over a period of time and at intervals sufficient to achieve a strengthening training effect using the resistance band having the second, greater, level of resistance.  
	Payne teaches an analogous exercise method solving the same issue of Hopfer of proving a variable resistance means and by attaching elastic resistance bands to a door for exercise the hips (“the apparatus may be used to strengthen the neck, the middle and lower back, and the hip” ¶ 30 and Figure 1) comprising:
	a resistance band (resistance band 18A) having a first predetermined level of resistance (¶ 28 below; band 18A has a predetermined less resistance than band 18C) and adapted to be attached (“This ability to easily switch from light to heavy or any combination of resistance bands 18 is one of the novel features of the product” ¶ 20; the resistance bands 20 are designed to be removably attached between the handles 20 and the anchor 16); 

    PNG
    media_image5.png
    300
    410
    media_image5.png
    Greyscale

	an anchor (anchor device 16) for attaching a distal end of the resistance band to a support (“door”, see Figure 1 for anchor device attached between the door and door frame); 
	exercising the users hips repeatedly over a period of time and at intervals sufficient to achieve a strengthening training effect (¶ 28 above; the user is using band 18A and exercising the users hips (¶ 30 above))
	when arms of the user have reached a level of greater strength, removing the resistance band from attachment (¶ 28 above; the user switches the resistance band 18A for resistance band 18C removing it from attachment between the anchor 16 and handle 20); 
	attaching a resistance band having a second, greater, level of resistance to the belt (resistance band 18C; resistance band 18C has a greater resistance than 18A), 
	and exercising the users hips repeatedly over a period of time and at intervals sufficient to achieve a strengthening training effect using the resistance band having the second, greater, level of resistance (¶ 28 and 30 above; the user is exercising the hips using the second greater strengthened band 18C to exercise the hips after using band 18A).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Hopfer’s invention to include multiple resistance bands 18A, 18C of increasing strengths and to exercise using the multiple resistance bands in increasing strength to strengthen the hip muscles, as taught by Payne, in order to provide different levels of strength training to meet the users desired exercise strengthening levels. 
Response to Arguments
Applicant’s arguments with respect to claims 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784